FILE COPY




                             Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 24, 2020

                                    No. 04-19-00636-CV

                             The STATE of Texas,
                                   Appellant
                                      v.
    FORTY-FIVE THOUSAND AND EIGHT HUNDRED TEN DOLLARS AND TEN
             CENTS ($45,810.10) IN UNITED STATES CURRENCY,
                                   Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVJ000512D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER

Sitting: Sandee Bryan Marion, Chief Justice
        Rebeca C. Martinez, Justice
        Patricia O. Alvarez, Justice
        Luz Elena D. Chapa, Justice
        Irene Rios, Justice
        Beth Watkins, Justice
        Liza A. Rodriguez, Justice


       Appellant’s motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 49.7.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court